Exhibit 10(i)

 

SUMMARY DESCRIPTION OF TRUSTEES’ COMPENSATION

 

The compensation paid to each Individual Trustee and the Corporate Trustee is
set forth in the Amendment to the Agreement of Trust dated as of October 25,
1982 (the “Amendment”).  The Amendment is filed as Exhibit 3(a) to the
Form 10-K.

 

Pursuant to the Amendment, each Individual Trustee receives at least $20,000 in
annual compensation for services as Trustee.  Each year, annual Trustee
compensation is adjusted up or down (but not below $20,000) in accordance with
changes from the November 1981 level of 295.5 (the “1981 Escalation Level”) in
the All Commodities Producer Price Index (with 1967 = 100 as a base).  The All
Commodities Producer Price Index is published by the U.S. Department of Labor. 
The adjustment is made at the end of each fiscal year and is calculated on the
basis of the proportion between (a) the level of such index for the
November preceding the end of such fiscal year, and (b) the 1981 Escalation
Level.  Each of the Individual Trustees received $37,657 in cash compensation
for services to the Trust during the fiscal year ended January 31, 2016.

 

Also pursuant to the Amendment, Deutsche Bank Trust Company Americas, as the
Corporate Trustee, receives annual compensation in an amount equal to the
greater of (i) $20,000, or such other amount determined in accordance with the
adjustments described in the preceding paragraph, or (ii) one quarter of one
percent (1/4 of 1%) of the Trust Moneys, exclusive of proceeds of sale of any
part of the Trust Estate (as such terms are defined in the Agreement of Trust),
received by the Trustees and distributed to Trust Unitholders.  The Corporate
Trustee earned $37,657 pursuant to this provision for the fiscal year ended
January 31, 2016.

 

Additionally, each year the Corporate Trustee receives $62,500 (or more, if
unanimously approved by the Individual Trustees) to cover clerical and
administrative services to Mesabi Trust other than services customarily
performed by a registrar or transfer agent.  In fiscal 2016, the Trust paid the
Corporate Trustee $100,157 to cover clerical and administrative services to
Mesabi Trust and $8,308 for services as registrar and transfer agent.  The
Corporate Trustee earned $108,465 in total compensation for the fiscal year
ended January 31, 2016.

 

--------------------------------------------------------------------------------